 

Case 4:20-cr-20062-SDD-MJH ECF No.1 filed 02/05/20 PagelD.1 Page1of4

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

Case: 4:20-cr-20062

 

UNITED STATES OF AMERICA, Judge: Davis, Stephanie Dawkins
MJ: Hluchaniuk, Michael J.
sas Filed: 02-05-2020
Plaintiff, SEALED (dw)
Vv. Violations:
18 U.S.C. § 922(g)(1)
ROBERT ALBERT MURPHY,
Defendant.
/
INDICTMENT
THE GRAND JURY CHARGES:
COUNT ONE
18 U.S.C. § 922(g)(1) - Possession of a Firearm and Ammunition by a
Prohibited Person

1. On or about August 20, 2019, at or around 816 Beach Street in the
City of Flint, in the Eastern District of Michigan, defendant, ROBERT ALBERT
MURPHY, knowing he had previously been convicted of a crime punishable by a
term of imprisonment exceeding one year, knowingly possessed, in and affecting
interstate and foreign commerce, a firearm, that is, a Ruger, 10/22, .22 caliber,
rifle, and 95 rounds of .22 caliber ammunition.

All in violation of Title 18, United States Code, Section 922(g)(1).
Case 4:20-cr-20062-SDD-MJH ECF No.1 filed 02/05/20 PagelD.2 Page 2of4

COUNT TWO
18 U.S.C. § 922(g)(1) - Possession of Ammunition by a Prohibited Person

 

2. On or about August 20, 2019, at or around a residence on Carton
Street in the City of Flint, in the Eastern District of Michigan, defendant, ROBERT
ALBERT MURPHY, knowing he had previously been convicted of a crime
punishable by a term of imprisonment exceeding one year, knowingly possessed,
in and affecting interstate and foreign commerce, ammunition, that is, 90 rounds of
.22 caliber ammunition and eight rounds of .30-30 ammunition.

All in violation of Title 18, United States Code, Section 922(g)(1).

FORFEITURE ALLEGATION
18 U.S.C. § 924(d) and 28 U.S.C. § 2461

3. The allegations contained in Counts One and Two of this Indictment
are hereby re-alleged and incorporated by reference for the purpose of alleging
forfeiture pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461.

4. Upon conviction of the offense charged in Count One or Count Two
of this Indictment, defendant shall forfeit to the United States, pursuant to Title 18,
United States Code, Section 924(d)(1) and 28 United States Code, Section 2461,
any firearm or ammunition involved in said offense including but not limited to: a
Ruger, 10/22, .22 caliber rifle with a 100-round drum magazine, 185 rounds of .22

caliber ammunition, and eight rounds of .30-30 ammunition.
 

Case 4:20-cr-20062-SDD-MJH ECF No.1 filed 02/05/20 PagelD.3 Page3of4

5. Substitute Assets: Ifthe property described above as being subject to
forfeiture, as a result of any act or omission of defendant:
a. Cannot be located upon the exercise of due diligence;
b. Has been transferred or sold to, or deposited with, a third party;
c. Has been placed beyond the jurisdiction of the Court;
d. Has been substantially diminished in value; or

e. Has been commingled with other property that cannot be divided
without difficulty;

the United States of America shall be entitled to forfeiture of substitute property
pursuant to Title 21, United States Code, Section 853(p), and Title 28, United
States Code, Section 2461(c).

THIS IS A TRUE BILL

s/Grand Jury Foreperson

 

GRAND JURY FOREPERSON

MATTHEW SCHNEIDER
United States Attorney

s/Anthony P. Vance
ANTHONY VANCE
Chief, Branch Offices

 

s/Ann Nee
ANN NEE
Assistant United States Attorney

 

Dated: 2-5-2020
Case 4:20-cr-20062-SDD-MJH ECF No.1 filed 02/05/20 PagelD.4 Page 4of4

 

United States District Court Criminal Case Cover Sheet Case Number:
Eastern District of Michigan

 

 

 

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complete it accurately in all respects.

 

Companion Case Information _—_s” - | Companion Case Number:

 

This may be a companion case based on LCrR 57.10(b)(4)':

 

 

 

 

 

 

CiYes YINo AUSA’s Initials:
Case Title: | USAv. Robert Albert Murphy Case: 4:20-cr-20062
Judge: Davis, Stephanie Dawkins
County where offense occurred: Genesee MJ: Hluchaniuk, Michael J.
Offense Type: Felony SEALED on

Indictment -- no prior complaint

Superseding Case Information

 

 

Superseding to Case No: Judge:
Reason:
Defendant Name Charges Prior Complaint {if applicable)

 

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case

s/Ann Nee
February 5, 2020

 

 

Date Ann Nee
Assistant United States Attorney
600 Church Street
Flint, Ml 48502
ann.nee@usdoj.gov
(810) 766-5177

* Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same or related parties are
present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases even though one of them may have already
been terminated.
